DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Request for Continued Examination filed on 07/19/2021. Claims 1-10 are pending in the case. Claims 1 and 6 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/19/2021 has been entered.
 
Response to Arguments
Applicant's amendment to claim 6 and argument regarding the objection to claim 6 is persuasive. Accordingly, this objection is hereby withdrawn.
Applicant's amendments to claims 1 and 6, and arguments regarding 35 U.S.C. § 112 rejections of claims 1-10 are persuasive. Accordingly, these rejections are hereby withdrawn.
Applicant's prior art arguments have been fully considered but they are not persuasive.
Applicant argues that Brebdner is non-analogous art. (Pages 7 and 8 of the response). Specifically, Applicant cites to MPEP section 2111 and argues that that the use of the term “model” and “simulation” as used in Brebner is inconsistent with the use of those terms in the Application. (Page 8, first paragraph). Applicant further argues that Brebner creates a static physical representation, and therefore, Brebner is not analogous art. (Page 8, last paragraph of the response). Examiner respectfully disagrees. As discussed before, “the name of the game is the claim.” See Giles S. Rich, The Extent of the Protection and Interpretation of the Claims – American Perspective, 21 Int’l Rev. Indus. Prop. & Copyright L., 497, 499 (1990) (“To coin a phrase, the name of the game is the claim.”) Thus, the Applicant’s assertion that since Brebner creates a static physical representation it is not analogous art, falls flat since language to distinguish over Brebner’s supposed static physical representation is not found in the claim. Applicant’s assertion that the claim is not being properly interpreted in light of the specification is also not convincing. Examiner thanks the Applicant for referencing section 2111 of the MPEP, but believes that the Applicant has wholly mischaracterized the section. The following flowchart included in the section, properly characterizes the section:

    PNG
    media_image1.png
    851
    1206
    media_image1.png
    Greyscale

The first inquiry is whether the terms has an ordinary and customary meaning to those of ordinary skill in the art. Here both “model” and “simulation” do have ordinary and customary meaning to those of ordinary skill in the art. For example, Merriam-Webster’s dictionary defines “model” as a system of postulates, data, and inferences presented as a mathematical description of an entity or state of affairs. Also, in defining “model,” Merriam-Webster’s dictionary further references a computer simulation based on such a system. Merriam-Webster’s dictionary defines “simulation” as the imitative representation of the functioning of one system or process by means of the functioning of another. Thus answering the first inquiry of the flowchart in the affirmative, the second inquiry is directed to whether there is an express intent in the specification to provide a special definition of the terms. That is, whether there a clear redefining of the plain meaning or a clear disavowal of the full scope of the plain meaning. The Examiner has reviewed the specification and in particular the portions cited by the Applicant and has been unable to find any such passages that provide a clear redefining of the plain meaning or a clear disavowal of the full scope of the plain meaning. Thus according to the flowchart, the meaning of the claims terms is the ordinary and customary meaning, and which the cited references fall within. Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.
	Applicant further argues that a generative simulation platform comprising a first plurality of programming instructions which, when operating on the computer system, cause the computer system to perform the claimed functionality, is not taught by the cited references. (Page 9, last line, to page 10). This is not convincing. Brebner does in fact teach a platform (Figure 1A, platform 100) for generative simulation (Paragraph 9, generating, by the processing system, a simulated). Moreover, the platform includes programming instructions which, when operating on the computer system, cause the computer system to perform the cited functionality (Paragraph 12, when executed, the computer-executable instructions cause the one or more processors). Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.
Applicant argues that the cited references teach the multi-model embodiment represented by the claims. (Page 10 of the response). Specifically, Applicant seems to contend that Watson does not teach the creation of the second and third models by respectively altering the parameters of the first model and by isolating groups of objects. Applicant seems to be improperly arguing against the references individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, Applicant seems to admit that Watson teaches creation of the first model. Watson further teaches that the dataset generator 103 can be configured to generate data samples from random-valued vectors, thereby reading on the recited “altering parameter of the first model to simulate random or unknown events.” (See paragraph 69). Similarly, Watson further teaches that the model optimizer 107 can be configured to select model training parameters. And, that this selection can be based on model performance feedback, thereby reading on the recited “isolated groups of the objects for model building.” Thus when read in light of the other cited references, that is, Brebner, Watts, and Gold, all of the claimed elements have been rendered obvious to one of ordinary skill in the art. Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory 

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1, 3-6, and 8-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Brebner (U.S. Pat. App. Pub. No. 2020/0005523, hereinafter Brebner) in view of Watts (U.S. Pat. App. Pub. No. 2008/0027690, hereinafter Watts), Gold et al. (U.S. Pat. App. Pub. No. 2019/0121889, hereinafter Gold), and Watson et al. (U.S. Pat. App. Pub. No. 2020/0012890, hereinafter Watson).

claim 1, Brebner teaches:
A system for multi-model generative simulation modeling of complex adaptive systems, comprising (Title):
a computer system comprising at least a memory, a processor, and a non- volatile data storage device (Paragraph 12, the generative content system includes one or more processors and memory that stores computer-executable instructions. Paragraph 435, the storage system 1230 may include one or more computer-readable storage mediums. Computer-readable storage mediums may include flash devices, solid-state memory devices, hard disk drives, and the like);
a generative simulation platform comprising a first plurality of programming instructions which, when operating on the computer system, cause the computer system to (Paragraph 12, when executed, the computer-executable instructions cause the one or more processors):
receive some combination of object, environment, or simulation data from a resource over a network (Figure 21, ingests 1310 data related to an environment from one or more data sources. Paragraph 470, Data sources may include any suitable devices or systems that capture and/or store data, including but not limited to websites, news articles, publically available databases (e.g., municipality databases, product databases, building permit databases, and the like), maps, video camera feeds, audio feeds, user devices, data collection devices, IoT devices and sensors, LIDAR devices, radar devices, and the like);…
parse the received data using pattern recognition (Figure 21, generate instances of classes based on the ingested data. Paragraph 471, the generative content system 
parameterize the parsed data into objects for model building (Figure 21, generate instances of classes based on the ingested data. Paragraph 471, Each respective class-specific executable class may be configured to perform class-specific operations, such as identifying a particular type of data, and in response to determining the data type class-specific analysis of the data); and…
a multidimensional time series datastore comprising a second plurality of programming instruction which, when operating on the computer system, cause the computer system to (Paragraph 429, the multi-dimensional database may return time series data, simulations of interactions (e.g., particle interactions), and the like):
create a fourth data set by retrieving from memory previously gathered and analyzed data… (Figure 20, data lake 1232, data ingestion module 1202, data processing module 1204. Paragraph 440, the data processing module 1204 operates on the raw data collected by the data processing module 1204 and/or stored in the data lake 232. Paragraph 429, the multi-dimensional database may return time series data, simulations of interactions (e.g., particle interactions), and the like); and…
retrieving from memory the… synthetically generated data… (Paragraph 414, synthesize a representation based on the connected instances of processed data, and/or one or more processes to adjust the representation. Paragraph 429, the multi-dimensional database may return time series data, simulations of interactions (e.g., particle interactions), and the like);….

Watts teaches receive a plurality of perils for analysis (Paragraph 7, different hazards (i.e., the possibility that a given geologic-related, and potentially dangerous, event will occur) that are based on the geologic activity affecting various bodies (e.g., ships, oil platforms, land-based vehicles and buildings, and the like)); analysis of the plurality of perils (Paragraph 7, different hazards (i.e., the possibility that a given geologic-related, and potentially dangerous, event will occur) that are based on the geologic activity affecting various bodies (e.g., ships, oil platforms, land-based vehicles and buildings, and the like)); analyzed data based at least in part on theplurality of perils (Paragraph 7, different hazards (i.e., the possibility that a given geologic-related, and potentially dangerous, event will occur) that are based on the geologic activity affecting various bodies (e.g., ships, oil platforms, land-based vehicles and buildings, and the like)); and based at least on the plurality of perils (Paragraph 7, different hazards (i.e., the possibility that a given geologic-related, and potentially dangerous, event will occur) that are based on the geologic activity affecting various bodies (e.g., ships, oil platforms, land-based vehicles and buildings, and the like)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the generative techniques of Brebner to include the hazard assessment of Watts to ascertain probability distributions for hazards (see Watts at paragraph 3).
Brebner in view of Watts does not appear to expressly teach a directed computational graph comprising at least a third plurality of programming instructions which when operating on the computer system, cause the computer system to: retrieve the fourth and fifth data sets from the non-volatile data storage device (Paragraph 179, the analytics application (422) on the processing resources (416) includes ingesting the dataset (404) from the storage system 
Gold teaches a directed computational graph comprising at least a third plurality of programming instructions which when operating on the computer system, cause the computer system to: retrieve the fourth and fifth data sets from the non-volatile data storage device (Paragraph 179, the analytics application (422) on the processing resources (416) includes ingesting the dataset (404) from the storage system (406). Paragraph 253, the artificial intelligence or machine learning pipeline may be represented by a complicated execution graph); and comparatively analyze the fourth data set against fifth data set to determine an optimal model to use for predictive simulation of the plurality of perils (Paragraph 371, a preferred machine learning model from amongst a plurality of machine learning models may be carried out, for example, by comparing a plurality of machine learning models to identify which machine learning model performed the best relative to a predetermined set of criteria (e.g., most accurate, quickest time to achieve a particular accuracy threshold, and so on. Paragraph 253, the artificial intelligence or machine learning pipeline may be represented by a complicated execution graph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the generative techniques of Brebner as modified by Watts 
Brebner in view of Watts and Gold does not appear to expressly teach create and run a first model for analysis… from the objects for model building to generate a first set of synthetically generated data; create and run a second model for analysis… by altering parameters of the first model to simulate random or unknown events occurring to generate a second set of synthetically generated data; create and run a third model for analysis… from the first model, the third model having isolated groups of the objects for model building, to generate a third set of synthetically generated data; create a fifth data set by: first, second, and third sets of synthetically generated data; and analyzing the relationships of the second and third sets of synthetically generated data against the first set of synthetically generated data.
Watson teaches create and run a first model for analysis… from the objects for model building to generate a first set of synthetically generated data (Figure 2, dataset generator 103. Paragraph 26, the dataset generator can retrieve a current data model. The dataset generator can generate the synthetic data stream using the current data model); create and run a second model for analysis… by altering parameters of the first model to simulate random or unknown events occurring to generate a second set of synthetically generated data (Figure 2, dataset generator 103. Paragraph 26, the dataset generator can retrieve a current data model. The dataset generator can generate the synthetic data stream using the current data model. Paragraph 69, dataset generator 103 can be configured to generate data samples from random-valued vectors); create and run a third model for analysis… from the first model, the third model having isolated groups of the objects for model building, to generate a third set of synthetically generated data (Figure 2, dataset generator 103. Paragraph 26, the dataset generator can retrieve a current data model. The dataset generator can generate the synthetic data stream using the current data model. Paragraph 56, model optimizer 107 can be configured to select model training parameters. This selection can be based on model performance feedback); create a fifth data set by (Figure 2, dataset generator 103): first, second, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the generative techniques of Brebner as modified by Watts and Gold to include the modeling, synthetic data generation, and simulation techniques of Watson to create models of sensitive datasets using synthetic datasets with similar structure and statistics as the original sensitive or non-sensitive datasets (see Watson at paragraph 51).

As to dependent claim 3, the limitations of claim 3 appear to merely be intended use. Regardless, Gold further teaches tasks, equations, and object groups may be decomposed into smaller tasks, equations, and groups for management (Figure 7, dataset slices 424, 426, and 428. Paragraph 307).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the generative techniques of Brebner as modified by Watts to include the model assessment of Gold to identify and select which machine learning model is the best (see Gold at paragraph 371).

claim 4, the limitations of claim 4 appear to merely be intended use. Regardless, Brebner further teaches the generative simulation platform simulates an engineering task including a network engineering simulation (Paragraph 9, the machine-learned classification model is configured to receive signal profiles indicating detected network identifiers and measured signal strengths corresponding to the detected network identifiers and to output one or more candidate locations within the area and, for each candidate location, a confidence score corresponding to the candidate location, wherein each candidate location corresponds to a different point of interest within the area).

As to dependent claim 5, the limitations of claim 5 appear to merely be intended use. Regardless, Watts further teaches the generative simulation platform simulates complex events for purposes of pricing insurance and risk transfer (Paragraph 41, hazard assessment is useful in numerous activities, such as hazard planning, hazard response, hazard mitigation and risk assessment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the generative techniques of Brebner to include the hazard assessment of Watts to ascertain probability distributions for hazards (see Watts at paragraph 3).

As to independent claim 6, Brebner teaches:
A method for multi-model generative simulation modeling of complex adaptive systems, comprising the steps of (Title):
receiving some combination of object, environment, or simulation data from a resource over a network, using a generative simulation platform operating on a computing device comprising a memory, a processor, and a non-volatile data storage device (Figure 21, ingests 1310 data related to an envirornment from one or more data sources. Paragraph 
parsing the received data using pattern recognition, using the generative simulation platform (Figure 21, generate instances of classes based on the ingested data. Paragraph 471, the generative content system implements one or more class-specific executable classes that analyze the ingested raw data to determine a source of the data and/or a type of the data);
parameterizing the parsed data into objects for model building, using the generative simulation platform (Figure 21, generate instances of classes based on the ingested data. Paragraph 471, Each respective class-specific executable class may be configured to perform class-specific operations, such as identifying a particular type of data, and in response to determining the data type class-specific analysis of the data);…
creating a fourth data set by retrieving from memory previously gathered and analyzed data… (Figure 20, data lake 1232, data ingestion module 1202, data processing module 1204. Paragraph 440, the data processing module 1204 operates on the raw data collected by the data processing module 1204 and/or stored in the data lake 232. 
retrieving from memory… synthetically generated data… using a multidimensional time series datastore (Paragraph 414, synthesize a representation based on the connected instances of processed data, and/or one or more processes to adjust the representation. Paragraph 429, the multi-dimensional database may return time series data, simulations of interactions (e.g., particle interactions), and the like);….
Brebner does not appear to expressly teach receiving a plurality of perils for analysis; analysis of the plurality of perils; analyzed data based at least in part on a plurality of perils, using a multidimensional time series datastore; based at least on the plurality of perils.
Watts teaches receiving a plurality of perils for analysis (Paragraph 7, different hazards (i.e., the possibility that a given geologic-related, and potentially dangerous, event will occur) that are based on the geologic activity affecting various bodies (e.g., ships, oil platforms, land-based vehicles and buildings, and the like)); analysis of the plurality of perils (Paragraph 7, different hazards (i.e., the possibility that a given geologic-related, and potentially dangerous, event will occur) that are based on the geologic activity affecting various bodies (e.g., ships, oil platforms, land-based vehicles and buildings, and the like)); analyzed data based at least in part on the plurality of perils, using a multidimensional time series datastore (Paragraph 7, different hazards (i.e., the possibility that a given geologic-related, and potentially dangerous, event will occur) that are based on the geologic activity affecting various bodies (e.g., ships, oil platforms, land-based vehicles and buildings, and the like)); based at least on the plurality of perils (Paragraph 7, different hazards (i.e., the possibility that a given geologic-related, and potentially dangerous, event will occur) that are based on the geologic activity affecting various bodies (e.g., ships, oil platforms, land-based vehicles and buildings, and the like)).

Brebner as modified by Watts does not appear to expressly teach retrieving the fourth and fifth data sets from the non-volatile data storage device, using a directed computational graph operating on the computing device; and comparatively analyzing the fourth data set against fifth data set to determine an optimal model to use for predictive simulation of the plurality of perils, using the directed computational graph.
Gold teaches retrieving the fourth and fifth data sets from the non-volatile data storage device, using a directed computational graph operating on the computing device (Paragraph 179, the analytics application (422) on the processing resources (416) includes ingesting the dataset (404) from the storage system (406). Paragraph 253, the artificial intelligence or machine learning pipeline may be represented by a complicated execution graph); and comparatively analyzing the fourth data set against fifth data set to determine an optimal model to use for predictive simulation of the plurality of perils, using the directed computational graph (Paragraph 371, a preferred machine learning model from amongst a plurality of machine learning models may be carried out, for example, by comparing a plurality of machine learning models to identify which machine learning model performed the best relative to a predetermined set of criteria (e.g., most accurate, quickest time to achieve a particular accuracy threshold, and so on. Paragraph 253, the artificial intelligence or machine learning pipeline may be represented by a complicated execution graph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the generative techniques of Brebner as modified by Watts to include the model assessment of Gold to identify and select which machine learning model is the best (see Gold at paragraph 371).

Watson teaches creating and running a first model for analysis… from the objects for model building to generate a first set of synthetically generated data (Figure 2, dataset generator 103. Paragraph 26, the dataset generator can retrieve a current data model. The dataset generator can generate the synthetic data stream using the current data model); creating and running a second model for analysis… by altering parameters of the first model to simulate random or unknown events occurring to generate a second set of synthetically generated data, using a generative simulation platform (Figure 2, dataset generator 103. Paragraph 26, the dataset generator can retrieve a current data model. The dataset generator can generate the synthetic data stream using the current data model. Paragraph 69, dataset generator 103 can be configured to generate data samples from random-valued vectors); creating and running a third model for analysis… from the first model, the third model having isolated groups of the objects for model building, to generate a third set of synthetically generated data (Figure 2, dataset generator 103. Paragraph 26, the dataset generator can retrieve a current data model. The dataset generator can generate the synthetic data stream using the current data model. Paragraph 56, model optimizer 107 can be configured to select model training parameters. This selection can be based on model performance feedback); creating a fifth data set by (Figure 2, dataset generator 103.): the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the generative techniques of Brebner as modified by Watts and Gold to include the modeling, synthetic data generation, and simulation techniques of Watson to create models of sensitive datasets using synthetic datasets with similar structure and statistics as the original sensitive or non-sensitive datasets (see Watson at paragraph 51).

As to dependent claim 8, the limitations of claim 8 appear to merely be intended use. Regardless, Gold further teaches tasks, equations, and object groups may be decomposed into smaller tasks, equations, and groups for management (Figure 7, dataset slices 424, 426, and 428. Paragraph 307).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the generative techniques of Brebner as modified by Watts to include the model assessment of Gold to identify and select which machine learning model is the best (see Gold at paragraph 371).

claim 9, the limitations of claim 9 appear to merely be intended use. Regardless, Brebner further teaches the generative simulation platform simulates an engineering task including a network engineering simulation (Paragraph 9, the machine-learned classification model is configured to receive signal profiles indicating detected network identifiers and measured signal strengths corresponding to the detected network identifiers and to output one or more candidate locations within the area and, for each candidate location, a confidence score corresponding to the candidate location, wherein each candidate location corresponds to a different point of interest within the area).

As to dependent claim 10, the limitations of claim 10 appear to merely be intended use. Regardless, Watts further teaches the generative simulation platform simulates complex events for purposes of pricing insurance and risk transfer (Paragraph 41, hazard assessment is useful in numerous activities, such as hazard planning, hazard response, hazard mitigation and risk assessment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the generative techniques of Brebner to include the hazard assessment of Watts to ascertain probability distributions for hazards (see Watts at paragraph 3).

Claims 2 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Brebner in view of Watts, Gold, Watson, and Anderson et al. (U.S. Pat. App. Pub. No. 2009/0112541, hereinafter Anderson).

As to dependent claim 2, the rejection of claim 1 is incorporated.
Brebner as modified by Watts, Gold, and Watson does not appear to expressly teach the generative simulation platform is used to simulate pathogen behavior and pathogen control methods.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the generative techniques of Brebner as modified by Watts and Gold to include the infection modeling of Anderson to provide simulation in order to develop improved infection control solutions (see Anderson at paragraph 6).

As to dependent claim 7, the rejection of claim 6 is incorporated.
Brebner as modified by Watts, Gold, and Watson does not appear to expressly teach the generative simulation platform is used to simulate pathogen behavior and pathogen control methods.
Anderson teaches the generative simulation platform is used to simulate pathogen behavior and pathogen control methods (Paragraph 7, applying the disease transmission model to the simulation data to predict transmission of the pathogen through the physical environment, based on the simulation data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the generative techniques of Brebner as modified by Watts and Gold to include the infection modeling of Anderson to provide simulation in order to develop improved infection control solutions (see Anderson at paragraph 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.
/Casey R. Garner/Examiner, Art Unit 2123